DUNN, Chief Justice
(dissenting).
I would affirm the cities’ rate ordinances. As to the cost of power purchases, the period proposed by the company for measuring the costs extended up to 17 months beyond the end of the test year being used to measure the other factors. As this court pointed out in Application of Northwestern Bell Telephone Co., 1959, 78 S.D. 15, 29, 98 *882N.W.2d 170, 178, “ * * * the purpose of the cutoff date is to provide a time when plant, revenues, and expenses can be correlated.” To allow consideration of one factor for such a long period of time beyond the test-year cutoff date without considering all the other factors for that same period would result in a false picture of the company’s rate structure. Pacific Telephone & Telegraph Co. v. Public Utilities Commission, 1965, 62 Cal.2d 634, 44 Cal.Rptr. 1, 401 P.2d 353. The cities had the discretion to allow adjustments to the test year, and I would hold that their discretion was not abused in refusing to accept the company’s lengthy adjustment to the test year.
Similarly, I would hold that the cities did not abuse their discretion in eliminating the payroll cost increases. They were presented with conflicting evidence on the issue of whether these increases would be balanced out by increased worker productivity and gains in efficiency through technological improvements and chose to follow the evidence presented by their witness that such an offset would occur. This was not an abuse of discretion in my opinion.
I am authorized to state that Justice ZASTROW joins in this dissent.